Title: To George Washington from Timothy Pickering, 4 July 1796
From: Pickering, Timothy
To: Washington, George


        (Secret)
       
        
          Sir,
          Department of State July 4. 1796.
        
        I have the honor to inclose the concurrent opinions of the heads of departments on the points stated in your letter of the 24th ulto and I return the confidential copy of Colo. Hamilton’s letter, agreeably to your direction. The letter to Mr Adet was sent to him on Saturday.
        The paper inclosed by Mr Monroe in his letter to Dr Logan gave a very long detail about French affairs. In the last page he touched on the British treaty; concerning which he says, that the report of a new connection thereby formed between the U.S. & G. Britain, “operated like a stroke of thunder, & produced in all France amazement.” There was a postscript to Mr Monroes letter, but it merely referred to the project of the French constitution, which he had only heard read in the convention, & could not therefore detail. I am with the highest respect sir your most obt servt
        
          Timothy Pickering
        
      